Appeal by the defendant from a judgment of the Supreme Court, Richmond County (Rooney, J.), rendered August 16, 2001, convicting him of criminal possession of a weapon in the second degree and criminal possession of a weapon in the third degree, upon a jury verdict, and imposing sentence. The appeal brings up for review the denial (Rienzi, J.), after a hearing, of that branch of the defendant’s omnibus motion which was to suppress his statements to law enforcement authorities.
Ordered that the judgment is affirmed.
The defendant made certain statements to a particular detective who, in effect, delayed his arraignment in order to be able to question him before his right to counsel attached (cf. People v Samuels, 49 NY2d 218 [1980]). The defendant contends that this rendered his statements involuntary. However, his contention is unpreserved for appellate review (see CPL 470.05 [2]). In any event, his contention is without merit, as the totality of the circumstances shows that his statements were voluntarily made (see People v Ramos, 99 NY2d 27 [2002]).
The sentence imposed was not excessive (see People v Suitte, 90 AD2d 80 [1982]).
The defendant’s remaining contentions, raised in his supple*473mental pro se brief, either are unpreserved for appellate review (see CPL 470.05 [2]), or without merit. Santucci, J.E, Schmidt, Townes and Rivera, JJ., concur.